DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           DAVID HADDEN,
                             Appellant,

                                    v.

   THE DISTRICT BOARD OF TRUSTEES OF BROWARD COLLEGE
    d/b/a BROWARD COLLEGE, MERCEDES A. QUIROGA, in her
individual and official capacities, GREGORY A. HAILE, in his individual
 and official capacities, and MELISSA HOFFMAN, in her individual and
                             official capacities,
                                  Appellees.

                              No. 4D16-3932

                         [November 30, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. CACE-15-018472.

  David Hadden, Vero Beach, pro se.

  Anaili Cure and Michael W. Marcil of Gunster, Yoakley & Stewart, P.A.,
Miami, for appellee The District Board of Trustees of Broward College.

PER CURIAM.

   Affirmed.

WARNER, TAYLOR and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.